                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI

    THE BACKER LAW FIRM, LLC, on behalf                )
    of itself and all those similarly situated,        )
                                                       )
                              Plaintiff,               )
                                                       )
    v.                                                 )        Case No: 4:15-CV-00327-SRB
                                                       )
    COSTCO WHOLESALE CORPORATION,                      )
                                                       )
                              Defendant.               )

                                     JUDGMENT AND ORDER

          Before this is Plaintiff’s Motion for Final Approval of Class Action Settlement (Doc. #187)

and Motion for Award of Attorney Fees, Reimbursement of Expenses and Incentive Award (Doc.

#189). For good cause stated, the Motions are granted.

          WHEREAS, Plaintiff and Defendant entered into a September 2018 Settlement

Agreement1 (hereafter “Settlement”); and

          WHEREAS, the Court entered a September 19, 2018 Order (hereafter “Preliminary

Approval Order”), Doc. 186, preliminarily ordering notice to potential class members, scheduling

a Final Approval Hearing and providing those persons identified as members of the class with an

opportunity either to exclude themselves from the settlement class or to object to the proposed

settlement; and

          WHEREAS, the Court held a Final Approval Hearing on November 13, 2018, to

determine (i) whether the terms and conditions of the Settlement are fair, reasonable and adequate

and should therefore be approved; (ii) whether judgment should be entered in accordance with the

Settlement; (iii) whether to approve the plan of allocation as a fair and reasonable method to


1
          Plaintiff executed the Settlement Agreement on August 29, 2018, and Defendant executed same on
          September 17, 2018.
allocate the settlement proceeds among the members of the class; and (iv) whether and in what

amount to award Class Counsel fees and reimbursement of expenses and an incentive award for

the representative plaintiff; and

       WHEREAS, the Court is contemporaneously issuing a Final Judgment that, among other

things, grants final certification of the settlement class and approves the proposed settlement;

       NOW THEREFORE, based on the submissions of the parties and class members, and on

the arguments of counsel at the Final Approval Hearing, it is hereby ORDERED, ADJUDGED

AND DECREED as follows:

       1.      Incorporation of Settlement Documents. This Order Approving Class Action

Settlement incorporates and makes a part hereof the Settlement filed with this Court on September

19, 2018, Doc. 185-1. Unless otherwise defined in this Order, the terms in the Order have the

same meaning as they have in the Settlement.

       2.      Jurisdiction. The Court has personal jurisdiction over all class members and has

subject matter jurisdiction over this action, including, without limitation, jurisdiction to approve

the proposed settlement and the plan of allocation and grant final certification of the class.

       3.      Final Class Certification.      The Court finds that the class described in the

Settlement meets all of the requirements of Rule 23 for the reasons set out in the Court’s September

19, 2018 Preliminary Approval Order, Doc. 186.           The Court therefore finally certifies for

settlement purposes a class consisting of: “All persons or entities appearing in the List of Class

Members to whom Defendant sent one or more facsimiles promoting its products, services, or

memberships between April 2, 2011 and April 2, 2015.” Excluded from the class are ABC

Business Forms, Inc., Defendant and its officers, directors, and employees, Defendant’s counsel,

any persons who previously have settled TCPA claims with Defendant, the Court and Court
personnel, and counsel for the Plaintiff.

       4.      Exclusions. One potential class member, Bratcher Heating & Air Conditioning,

opted out of the class after certification was first granted, which was prior to the Settlement.

Bratcher Heating & Air Conditioning remains excluded from the class and is not bound by the

Settlement or the Final Judgment. Another potential class member, Pafco Truck Bodies, Inc.,

opted out after the settlement was preliminarily approved. Pafco Truck Bodies, Inc. is excluded

from the class and is not bound by the Settlement or the Final Judgment. All other class members

are bound by the Settlement and the Final Judgment. The parties received no objections to the

Settlement.

       5.      Adequacy of Representation. Class Representative has fully and adequately

represented the Class for purposes of entering into and implementing the settlement and has

satisfied the requirements of Rule 23. Counsel for the Plaintiff class has capably represented the

class and achieved an outstanding result in the settlement.

       6.      Notice. The Court finds that the distribution of the notice, the publication of the

notice and the notice methodology were all implemented in accordance with the Court’s

Preliminary Approval Order and the Settlement. The Court further finds that the notice content

and methodology (i) constituted the best practicable notice to class members under the

circumstances of this action; (ii) constituted notice that was reasonably calculated, under the

circumstances, to apprise putative class members of (a) the pendency of the action, (b) the effect

of the Settlement (including the release), (c) the binding effect of the Orders and Judgment in this

action, whether favorable or unfavorable, on all persons who do not request exclusion from the

class, (d) their right to object to the proposed settlement, (e) their right to exclude themselves from

the class and (f) their right to appear at the Final Approval Hearing; (iii) were reasonable and
constituted due, adequate and sufficient notice to all persons or entities entitled to receive notice;

and (iv) met all applicable requirements of the Federal Rules of Civil Procedure, the United States

Constitution (including the Due Process Clause), and any other applicable law.

       7.      Final Settlement Approval. For the reasons stated in Plaintiff’s motion and

suggestions in support of final settlement approval, the terms and provisions of the Settlement have

been entered into in good faith and are hereby fully and finally approved as fair, reasonable and

adequate, consistent and in full compliance with all applicable requirements of the Federal Rules

of Civil Procedure, the United States Constitution (including the Due Process Clause), and any

other applicable law, and are in the best interests of each of the settling parties and the class

members. The settling parties are directed to consummate the Settlement in accordance with its

terms and provisions.

       8.      Binding Effect. Unless specifically excluded from the class in this Order, the terms

of the Settlement and of this Order and Final Judgment shall be forever binding on Lead Plaintiff

and all other class members, as well as all of their heirs, executors and administrators,

predecessors, successors and assigns.

       9.      Plan of Allocation. The plan of allocation stated in the Settlement is approved as

fair and reasonable. The parties and the administrator are directed to administer the plan of

allocation in accordance with its terms and provisions.

       10.     Enforcement of Settlement. Nothing in this Order and Final Judgment shall

preclude any action to enforce the terms of the Settlement.

       11.     Attorneys’ Fees and Expenses. Plaintiff’s application for attorneys’ fees and

expenses is GRANTED consistent with the terms of this Order and the Settlement, and the Court

finds such to be fair and reasonable. Class Counsel are hereby awarded $99,726.67 in attorneys’
fees and $16,584.23 in reimbursed costs, for a total of $116,310.90, which shall be distributed

from the Gross Settlement Amount in the manner specified in the Settlement.

       12.    In making this award of attorneys’ fees and reimbursement of expenses, the Court

has considered and found that:

              (a)     the Settlement provides for a Gross Settlement Amount of $249,316.67;

              (b)     the class members who did not opt out of the settlement will benefit from

                      the settlement created by Class Counsel;

              (c)     the notice was disseminated to putative class members indicating that Class

                      Counsel were moving for attorneys’ fees and costs in the amounts awarded

                      herein and no objections were filed with respect to the terms of the proposed

                      settlement or the amount of the fees and expenses requested by Class

                      Counsel contained in the settlement notice;

              (d)     Class Counsel has conducted the litigation and achieved the Settlement with

                      skill, perseverance, and diligent advocacy;

              (e)     The action involves complex factual and legal issues and was actively

                      litigated; in the absence of a settlement, further prosecution would involve

                      further lengthy proceedings with uncertain resolution of the complex factual

                      and legal issues;

              (f)     Had Class Counsel not achieved the Settlement there would remain a

                      significant risk that Class Plaintiff and the Class may have recovered less or

                      nothing from the Defendant; and

              (g)     the amount of attorneys’ fees awarded and expenses reimbursed from the

                      Settlement are consistent with awards in similar cases.
       13.     Incentive Award. Pursuant to the Settlement and for the reasons stated in the

Plaintiff’s briefing, an incentive award in the amount of $5,000.00 shall be paid to Plaintiff The

Backer Law Firm, LLC from the Gross Settlement Amount.

       14.     Modification of Settlement Agreement. The parties are hereby authorized,

without further approval from the Court, to agree to and adopt such amendments, modifications

and expansions of the Settlement and all exhibits attached to the Settlement, provided that such

amendment, modifications and expansions of the Settlement are not materially inconsistent with

this Order and Final Judgment and do not materially limit the rights of class members under the

Settlement. Without further order of the Court, the settling parties may agree to reasonable

extensions of time to carry out any of the provisions of the Settlement.

       15.     Judgment. The Court is contemporaneously entering Final Judgment.

       Consistent with the terms of this Order, the Plaintiff’s Motion for Final Approval of Class

Action Settlement (Doc. #187) and Motion for Award of Attorney Fees, Reimbursement of

Expenses and Incentive Award (Doc. #189) are granted.

       IT IS SO ORDERED.




Dated: November 13, 2018                             /s/ Stephen R. Bough
                                                     JUDGE STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT COURT
